Appeal from so much of a decree of the Surrogate’s Court, Suffolk County, as adjudges that an antenuptial agreement executed by appellant is legal, valid and binding and that she has no right of election under section 18 of the Decedent Estate Law to take an intestate share of decedent’s estate against the provisions of his last will and testament. Decree, insofar as appealed from, unanimously affirmed, with costs, payable by appellant personally. There is a complete absence of proof that the agreement was the product of undue influence, inequality, overreaching, deception or mistake. We are in complete agreement with the determination of the learned Surrogate that the execution of the antenuptial agreement was appellant’s “free and untrammeled act” and that there is no credible evidence in the record that she “ was taken advantage of in any respect whatsoever ”. Present — Nolan, P. J., Wenzel, Schmidt, Beldock and Ughetta, JJ. [205 Misc. 1122.]